Exhibit 10.1




Neither this Option nor the underlying common shares have been registered under
the Securities Act of 1933.  The Company will not transfer this option or the
underlying common shares unless (i) there is an effective registration covering
such option or such shares, as the case may be, under the Securities Act of 1933
and applicable states securities laws, (ii) it first receives a letter from an
attorney, acceptable to the board of directors or its agents, stating that in
the opinion of the attorney the proposed transfer is exempt from registration
under the Securities Act of 1933 and under all applicable state securities law,
or (iii) the transfer is made pursuant to Rule 144 under the Securities Act of
1933.




Option No. 1005

STRIKE AXE, INC.




OPTION TO PURCHASE 500,000 SHARES OF

COMMON STOCK, PAR VALUE $0.0001 PER SHARE










THIS IS TO CERTIFY THAT, FOR VALUE RECEIVED, Murlin Holding, Inc or registered
assigns (“Optionee”) are together entitled to purchase, subject to the
provisions of this Option, from Strike Axe, Inc., a Delaware corporation, (the
“Company”), at a price of $0.35 per share, up to 500,000 common shares of the
Company (“Shares”) at any time during the period commencing November 23, 2011
and terminating 24 months from the issuance date.  The Shares deliverable upon
the exercise of this Option are hereinafter sometimes referred to as the
“Underlying Shares” and the exercise price of this Option to purchase one Share
is hereinafter sometimes referred to as the “Exercise Price.”  The Shares
deliverable upon the exercise of the Options are hereinafter sometimes referred
to as the “Option Shares.”




Section 1.

Exercise of Option.  Subject to the provisions hereof, this Option may be
exercised in whole or in part, during the period commencing November 23, 2011
and terminating 24 months from the exercise date, by presentation and surrender
hereof to the Company at its principal office, or at the office of its stock
transfer agent, if any, with the purchase form annexed hereto, duly executed and
accompanied by payment of the Exercise Price for the number of shares specified
in such form.  Upon receipt by the Company of this Option at its principal
office, or by the stock transfer agent of the Company, if any, at its office, in
proper form for exercise, the Optionee shall be deemed to be the holder of
record of the Option Shares issuable upon such exercise, notwithstanding that
the shares transfer books of the Company shall then be closed or that
certificates representing such Option Shares shall not then be actually
delivered to the Optionee.




Section 2.

Reservation and Status of Shares.  The Company hereby agrees that at all times
there shall be reserved for issuance and delivery upon exercise of this Option
such number of its common shares as shall be required for issuance and delivery
upon exercise of this Option, and that such shares, when issued in accordance
with the terms of this Option, shall be validly issued, fully paid, and
non-assessable.




Section 3.

Fractional Shares.  No fractional shares shall be issued upon the exercise of
this Option.




Section 4.

Assignment, Exchange, or Loss of Option.




4.1

Subject to the restrictions appearing at the start of this Option, upon
presentation and surrender of this Option to the Company at its principal office
or at the office of its stock transfer agent, if any, with an assignment duly
executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Option in the name of the assignee
named in such instrument of assignment and this Option shall promptly be
canceled.




4.2

This Option is exchangeable, without expense, at the option of the Optionee,
upon presentation and surrender hereof to the Company at its principal office,
or at the office of its stock transfer agent, if any, for other Options of
different denominations entitling the Optionee to purchase, in the aggregate,
the same number of Shares purchasable hereunder.




4.3

Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction, or mutilation of this Option, and (in the case of loss, theft, or
destruction) of reasonably satisfactory indemnification, and (in the case of
mutilation) upon surrender and cancellation of this Option, the Corporation will
execute and deliver a new Option, which shall constitute an additional
contractual obligation on the part of the Company, whether or not this Option so
lost, stolen, destroyed, or mutilated shall be at any time enforceable by
anyone.




Section 5.

Rights of the Optionee.  Except as provided in the last sentence of Section 1,
the Optionee shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company, either at law or equity.  The rights of the Optionee
are limited to those expressed in this Option and are not enforceable against
the Company except to the extent set forth herein.





--------------------------------------------------------------------------------




Section 6.

Anti-Dilution Provisions.  The number and kind of securities purchasable upon
the exercise of this Option and the Exercise Price shall be subject to
adjustment from time to time as follows:




6.1

In case the Company shall (i) pay a dividend or make a distribution on the
outstanding Common Shares payable in Common Shares, (ii) subdivide the
outstanding Common Shares into a greater number of shares, (iii) combine the
outstanding Common Shares into a lesser number of shares, or (iv) issue by
reclassification of the Common Shares any Common Shares of the Company, the
Optionee of this Option shall thereafter be entitled, upon exercise, to receive
the number and kind of shares which, if this Option had been exercised
immediately prior to the happening of such event, the Optionee would have owned
upon such exercise and been entitled to receive upon such dividend,
distribution, subdivision, combination, or reclassification.  Such adjustment
shall become effective on the day next following the record date of such
dividend or distribution or the day upon which such subdivision, combination, or
reclassification shall become effective.




6.2

In case the Company shall consolidate or merge into or with another corporation,
or in case the Company shall sell or convey to any other person or persons all
or substantially all the property of the Company, the Optionee of this Option
shall thereafter be entitled, upon exercise, to receive the kind and amount of
shares, other securities, cash, and property receivable upon such consolidation,
merger, sale, or conveyance by a holder of the number of Common Shares which
might have been purchased upon exercise of this Option immediately prior to such
consolidation, merger, sale, or conveyance, and shall have no other conversion
rights.  In any such event, effective provision shall be made, in the
certificate or articles of incorporation of the resulting or surviving
corporation, in any contracts of sale and conveyance, or otherwise so that, so
far as appropriate and as nearly as reasonably may be, the provisions set forth
herein for the protection of the rights of the Optionee of this Option shall
thereafter be made applicable.




6.3

Whenever the number of shares purchasable upon exercise of this Option is
adjusted pursuant to this Section 6, the Exercise Price per share shall be
adjusted simultaneously by multiplying that Exercise Price per share in effect
immediately prior to such adjustment by a fraction, of which the numerator shall
be the number of shares purchasable upon exercise of this Option immediately
prior to such adjustment, and of which the denominator shall be the number of
shares so purchasable immediately after such adjustment, so that the aggregate
exercise price of this Option remains the same.




6.4

No adjustment in the number of Common Shares which may be purchased upon
exercise of this Option shall be required unless such adjustment would require
an increase or decrease of more than 1/25 of a share in the number of shares of
the Common Shares which may be so purchased, provided, however, that any
adjustment which by reason of this Section 6.4 is not required to be made shall
be carried forward cumulatively and taken into account in any subsequent
calculation.  All calculations under this Section 6 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be.




6.5

In the event that at any time, as a result of an adjustment made pursuant to
this Section 6, the Optionee shall become entitled to receive upon exercise of
this Option, cash, property, or securities other than Shares, then reference to
Shares in this Section 6 shall be deemed to apply, so far as appropriate and as
nearly a may be, to such cash, property, or other securities.




6.6

Irrespective of any adjustments in the Exercise Price or in the number or kind
of Shares purchasable upon exercise of this Option, the form of Options
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in this Option.




Section 7.

Officer’s Certificate.  Whenever the number or kind of securities purchasable
upon exercise of this Option or the Exercise Price shall be adjusted as required
by the provisions of Section 6, the Company shall forthwith file with its
Secretary or Assistant Secretary at its principal office and with its stock
transfer agent, if any, an officer’s certificate showing the adjusted number of
kind of securities purchasable upon exercise of this Option and the adjusted
Exercise Price determined as herein provided and setting forth in reasonable
detail such facts as shall be necessary to show the reason for and the manner of
computing such adjustment.  Each such officer’s certificate shall be made
available at all reasonable times for inspection by the Optionee and the Company
shall, forthwith after each such adjustment, mail by certified mail a coy of
such certificate to the Optionee.




Section 8.

Notices to Option Optionee.  So long as this Option shall be outstanding, if the
Company shall propose to take any action that would cause an adjustment to be
made pursuant to Section 6, the Company shall mail by certified mail to the
Optionee, before, or no later than 15 days after, the day on which such
adjustment would become effective, a notice setting forth in reasonable detail
the action so taken.





2




--------------------------------------------------------------------------------




Section 9.

Notice.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt, if to the Optionee, to
(address) 6644 North Ocean Blvd., Ocean Ridge, FL 33435 and if to the Company,
at its principal office, 267 W. 1400 S., Suite 101, St. George, UT 84790 or such
other addresses as a party shall so notify the other party in writing.  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.




Section 10.

Binding Effect.  The provisions of this Option shall be binding upon and inure
to the benefit of (A) the parties hereto, (B) the successors and assigns of the
Company, (C) if the Optionee is a corporation, partnership, or other business
entity, the successors and assignee of the Optionee, and (D) if the Optionee is
a natural person, the assignees, heirs; and personal representative of the
Optionee.




Section 11.

Pronouns.  Any masculine personal pronoun shall be considered to mean the
corresponding feminine or neuter personal pronoun, as the context requires.




Section 12.

Law Governing.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah.




Section 13.

Titles and Captions.  All section titles or captions contained in this Agreement
are for convenience only and shall not be deemed part of the context nor effect
the interpretation of this Agreement.




Section 14.

Computation of Time.  In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday, or a
legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday, or legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday, or legal holiday.




Section 15.

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




Section 16.

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of the Agreement.




Section 17.

Parties to Interest.  Nothing herein shall be construed to be to the benefit of
any third party, nor is it intended that any provision shall be for the benefit
of any third party.







Dated: December 5, 2011










By: /s/ Shaun Sullivan     

Shaun Sullivan

President & Director








3




--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE FORM

(To be signed only upon exercise of the Option)




                           

____________________, 20___

 

CFO

Strike Axe, Inc.

267 W. 1400 South, Suite 101

St. George, UT 84790

 

      Re:  Exercise of Option to Purchase Common Shares

 

Dear Sir:

 

The undersigned hereby elects to purchase ______________________ shares of
Common Stock, $0.0001 par value, of Strike Axe, Inc. (the "Company") for the
option price of $0.35 per share, pursuant and subject to the terms and
conditions of the Option to Purchase Common Shares dated November 25, 2011 (the
"Option").

 

The undersigned herewith makes payment, in cash, check or by wire payable to the
Company, of the option purchase price for said shares.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to:




________________________________________________

Name

________________________________________________

Address

________________________________________________

City, ST Zip




The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Option shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act") or pursuant to an exemption from
registration under the Securities Act.




The undersigned hereby specifically confirms to the Company that the shares
shall be held subject to all of the terms and conditions of the Option.

 

Very truly yours,

 

by______________________________________________




________________________________________________

 (Print Name)

________________________________________________

Title

________________________________________________

Address

________________________________________________

City, ST Zip

________________________________________________

___________________

email address

SS#/EIN





4


